CLAIMS 1-6, 9-16, 20-25 AND 28 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed September 23, 2021 and Information Disclosure Statements filed August 20, 2021 and September 23, 2021 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
Claim Objection
	Claims 9-11, 13 and 20-24 are objected to as depending from a rejected base claim, but are otherwise in condition for allowance.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


28 is rejected under 35 U.S.C. 102(a)(a1) as being anticipated by Lin et al., (US 2010/0029013, (cited by Applicant).
Lin discloses a kit (Para. [0015]), comprising: an antibody for detecting ADMA (Para. [0015], and an α-dicarbonyl agent (Para. [0045]), The α-dicarbonyl agent may react with the α-amino group of arginine, SDMA, and ADMA); a reagent for covalent conjugation to ADMA (Para. [0015], an antibody that binds to ADMA); and a reagent for assessing hydration status of the subject (Para. [0015], the kit further includes an antibody that binds a-dicarbonyl-modified SDMA; see Para. [48] of the instant application, "a marker of hydration status, refers to creatinine and SDMA, either used jointly or individually’). 
Regarding the presently claimed expression “for use in detecting kidney function in a subject," not found in the reference, such does not impart novelty to the presently claimed kit because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the limitation for detecting kidney function in a subject.
Accordingly, the claim is deemed properly rejected.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 14-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramilli et al., (US 2010/0029013, cited by Applicant, “Yerramilli”).
	Yerramilli teaches a method for determining kidney function of a subject (Para. [0007] a method of diagnosing kidney disease or kidney dysfunction in an animal subject), the method comprising: detecting an amount of symmetrical dimethylarginine (SDMA) from a sample of a subject; assaying the sample to determine a hydration status of the subject; and generating a value indicative of the kidney function of the subject based on the amount of SDMA from the sample and the hydration status of the subject; determining the kidney function of subject based on the value (Para. [0007] measuring the concentration of free SDMA in serum from the subject; measuring the concentration of creatinine in serum from the subject; and comparing the product of a first weighted value based upon the concentration of creatinine and a second weighed value based upon the concentration free SDMA to one or more standard values that correlate to kidney disease or kidney dysfunction). The sample tested may be urine (Para. [0252]).
Yerramilli fails to explicitly disclose the presently claimed first step comprising detecting asymmetric dimethylarginine (ADMA), and a value indicative of the kidney function of the subject based on the amount of ADMA from the urine sample and the hydration status of the subject in the third paragraph. However, Yerramilli teaches detecting an amount of asymmetric dimethylarginine (ADMA) from a urine sample of a subject (Para. [0021] A “biological sample" encompasses a variety of sample types obtained from an individual and can be used in a diagnostic or monitoring assay ... "biological sample" encompasses ... urine; Para. [0009] a) contacting a sample with an α-dicarbonyl compound, wherein said sample is suspected of containing ADMA and at least one of SDMA and arginine, where the contacting step results in modification of the guanidino nitrogen of SDMA and the guanidino nitrogen of arginine, to produce modified SDMA and modified arginine; and b) detecting ADMA in the sample). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yerramilli to include ADMA in the first step for the purpose of developing a broad application of methods for determining kidney function of a subject using various biomarkers including SDMA and ADMA. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yerramilli to include generating a value indicative of the kidney function of the subject based on the amount of ADMA from the urine sample and the hydration status of the subject, since the general conditions of the claim are disclosed in the prior art (Para. [0007] measuring the concentration of free SDMA in serum from the subject; measuring the concentration of creatinine in serum from the subject; and comparing the product of a first weighted value based upon the concentration of creatinine and a second weighed value based upon the concentration free SDMA to one or more standard values that correlate to kidney disease or kidney dysfunction; (Para. [0009] detecting ADMA in the sample; Para. [0099] ADMA has been shown to be predictive of renal insufficiency), generating a second weighted value based on the concentration of ADMA instead of SDNA involves only routine skill in the art. The motivation of doing so would be to develop a broad application of methods for determining kidney function of a subject using various predictive markers such as SDMA and ADMA.
Yerramilli also fails to fails to explicitly disclose wherein generating a value indicative of the kidney function of the subject comprises inputting the amount of ADMA and the hydration status of the subject into an algorithm to produce the value. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yerramilli to include inputting the amount of ADMA and the hydration status of the subject into an algorithm to produce the value, since the general conditions of the claim are disclosed (Para. [0007] measuring the concentration of free SDMA in serum from the subject; measuring the concentration of creatinine in serum from the subject; and comparing the product of a first weighted value based upon the concentration of creatinine and a second weighed value based upon the concentration free SDMA to one or more standard values that correlate to kidney disease or kidney dysfunction; Para. [0237] The kidney disease status of 113 cats was determined and staged according to the Algorithm for Staging of Chronic Kidney Disease (CKD) in dogs and cats ... For each cat, 1 to 6 serum samples taken at various time points were analyzed for creatinine [CRE] and/or SDMA; Para. [0009] detecting ADMA in the sample; Para. [0099] ADMA has been shown to be predictive of renal insufficiency).  
The production of a value based on the input of the amount of ADMA and the hydration status involves only routine skill in the art. The motivation of doing so would be to develop a broad application of methods for determining kidney function of a subject using various inputs such as SDMA and ADMA into an algorithm. 
Regarding claim 3, modified Yerramilli discloses the method of claim 1 and further discloses wherein the algorithm is implemented via a computer system (Para. [0237] The kidney disease status of 113 cats was determined and staged according to the Algorithm for Staging of Chronic Kidney Disease (CKD) in dogs and cats ... For each cat, 1 to 6 serum samples taken at various time points were analyzed for creatinine [CRE] and/or SDMA; Para. [0087] the determining step is performed using a microprocessor ... The microprocessor is usually a component of a computing device containing memory storage containing software instructions, which when executed, carry out the function of calculating the equation and performing the comparison based upon input from an operator or a detection device). 
Regarding claim 4, modified Yerramilli discloses the method of claim 1 and further discloses wherein determining the kidney function of the subject comprises comparing the value to a threshold and determining the kidney function of the subject based on the comparison (Para. [00241] Ccut is the cutoff value for the Combination Value; Para. [0244] The estimated sensitivity and specificity of the Combination Value was plotted against Ccut to determine suitable values for Ccut (see FIG. 13). If Cis greater than (>) Ccut, the individual is diagnosed as having kidney disease). 
Regarding claim 5, modified Yerramilli discloses the method of claim 1 and further discloses wherein generating the value indicative of the kidney function of the subject comprises inputting a determined amount of a hydration marker from the urine sample into the algorithm to produce the value (Para. [0237] The kidney disease status of 113 cats was determined and staged according to the Algorithm for Staging of Chronic Kidney Disease (CKD) in dogs and cats ... For each cat, 1 to 6 serum samples taken at various time points were analyzed for creatinine [CRE] and/or SDMA). 
Regarding claim 6, modified Yerramilli further discloses wherein the hydration marker is creatinine (Para. [0237] The kidney disease status of 113 cats was determined and staged according to the Algorithm for Staging of Chronic Kidney Disease (CKD) in dogs and cats ... For each cat, 1 to 6 serum samples taken at various time points were analyzed for creatinine [CRE] and/or SDMA). 
Regarding claim 12, nowhere does Yerramilli describe taking into account a subject’s race in analyzing for renal function.
Regarding claims 14-16, it has been pointed to above that GFR is indicated to be indicative of kidney function and that creatinine levels are indicative of hydration status. 
Regarding claim 25, it is believed that while treatments for kidney dysfunction are not disclosed, such would have been obvious to one of ordinary skill in the art because the treatment of disease states is one of the primary functions of the skilled artisan and the teachings of  Yerramilli would have been seen to be a diagnostic tool in determining a disease state.
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 08, 2022